 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   PEDRO RODRIGUEZ,                            1:19-cv-00060-GSA-PC
12                Plaintiff,                     ORDER DENYING MOTION FOR
                                                 RECONSIDERATION
13         v.                                    (ECF No. 31.)
14   SCOTT KERNAN, et al.,                       ORDER GRANTING PLAINTIFF THIRTY
                                                 DAYS TO EITHER:
15               Defendants.
                                                   (1) FILE NEW MOTION FOR
16                                                     EXTENSION OF TIME,
17                                                  OR
18                                                 (2) FILE SECOND AMENDED
                                                       COMPLAINT
19

20                                               THIRTY-DAY DEADLINE
21

22   I.     BACKGROUND
23          Pedro Rodriguez (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
24   with this civil rights action pursuant to 42 U.S.C. § 1983. On January 14, 2019, Plaintiff filed
25   the Complaint commencing this action. (ECF No. 1.) On April 8, 2020, the court issued the first
26   screening order, dismissing the Complaint for failure to state a claim, with leave to amend. (ECF
27   No. 9.) Plaintiff was advised that he was not permitted to add unrelated claims or allegations of
28   events occurring after January 14, 2019 in the First Amended Complaint. (Id. at 9 at 14:10-13.)

                                                    1
 1           On May 22, 2020, Plaintiff filed the First Amended Complaint. (ECF No. 12.) The First
 2   Amended Complaint contained allegations of later-occurring events that took place after the
 3   original Complaint was filed. (Id.) On June 29, 2020, the court issued the second screening
 4   order, dismissing the First Amended Complaint for Plaintiff’s failure to comply with the court’s
 5   first screening order, with leave to amend. (ECF No. 13.) Plaintiff was granted thirty days in
 6   which to file a Second Amended Complaint that complies with the court’s first screening order.
 7   (Id.)
 8           Between July 27, 2020 and April 12, 2021, Plaintiff filed seven motions for extension of
 9   time to file a Second Amended Complaint. (ECF Nos. 14, 20, 22, 24, 26, 27, 29.) On April 20,
10   2021, the court denied Plaintiff’s seventh motion for extension of time based on Plaintiff’s failure
11   to show good cause for the extension. (ECF No. 30.)
12           On May 7, 2021, Plaintiff filed objections to the court’s order denying the extension of
13   time. (ECF No. 31.) The court construes Plaintiff’s objections as a motion for reconsideration
14   of the court’s order denying Plaintiff’s seventh motion for extension of time.
15   II.     MOTION FOR RECONSIDERATION
16           Rule 60(b)(6) allows the Court to relieve a party from an order for any reason that justifies
17   relief. Rule 60(b)(6) “is to be used sparingly as an equitable remedy to prevent manifest injustice
18   and is to be utilized only where extraordinary circumstances . . .” exist. Harvest v. Castro, 531
19   F.3d 737, 749 (9th Cir. 2008) (internal quotations marks and citation omitted). The moving party
20   “must demonstrate both injury and circumstances beyond his control . . . .” Id. (internal quotation
21   marks and citation omitted). In seeking reconsideration of an order, Local Rule 230(k) requires
22   Plaintiff to show “what new or different facts or circumstances are claimed to exist which did
23   not exist or were not shown upon such prior motion, or what other grounds exist for the motion.”
24           “A motion for reconsideration should not be granted, absent highly unusual
25   circumstances, unless the district court is presented with newly discovered evidence, committed
26   clear error, or if there is an intervening change in the controlling law,” Marlyn Nutraceuticals,
27   Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotations marks
28   and citations omitted, and “[a] party seeking reconsideration must show more than a

                                                      2
 1   disagreement with the Court’s decision, and recapitulation . . . ” of that which was already
 2   considered by the Court in rendering its decision,” U.S. v. Westlands Water Dist., 134 F.Supp.2d
 3   1111, 1131 (E.D. Cal. 2001). To succeed, a party must set forth facts or law of a strongly
 4   convincing nature to induce the court to reverse its prior decision. See Kern-Tulare Water Dist.
 5   v. City of Bakersfield, 634 F.Supp. 656, 665 (E.D. Cal. 1986), affirmed in part and reversed in
 6   part on other grounds, 828 F.2d 514 (9th Cir. 1987).
 7   III.    DISCUSSION
 8           Plaintiff claims that he has been punished, confined to his cramped 2’6” bed space, and
 9   cannot sit upright because his torso is 3’1” tall. As evidence, Plaintiff has submitted more than
10   60 pages of exhibits documenting Rules Violation Reports issued against him and losses of
11   privileges that resulted.
12           The court finds no evidence that Plaintiff has been confined to his bed space and cannot
13   sit upright. Prison records show that in February 2021, Plaintiff was quarantined because of the
14   Covid-19 pandemic and excused from school for 90 days. (ECF No. 31 at 8, 9, 31.) On March
15   8, 2021, Plaintiff was found guilty of fighting and assessed a 61-day loss of good-time credits,
16   30-day loss of Dayroom, and 30-day loss of Packages. (ECF No. 31 at 44, 50.) On April 15,
17   2021, Plaintiff was found guilty of refusing to accept housing and was assessed 90-days loss of
18   privileges (Canteen, Phone, Dayroom, Packages, and Property) until July 14, 2021. (ECF No.
19   31 at 60.)
20           Plaintiff has not sufficiently explained why he has been unable to prepare his Second
21   Amended Complaint for more than 10 months, and his motion for reconsideration shall be denied.
22   However, Plaintiff shall be granted an opportunity to file a new motion for extension of time
23   within thirty days, showing good cause why he requires another extension of time to prepare his
24   Second Amended Complaint.         In the alternative, Plaintiff may file the Second Amended
25   Complaint within thirty days.
26   IV.     CONCLUSION
27           Based on the foregoing, IT IS HEREBY ORDERED that:
28           1.      Plaintiff’s motion for reconsideration, filed on May 7, 2021, is DENIED;

                                                    3
 1        2.    Within thirty days from the date of service of this order, Plaintiff shall either:
 2              1)       file a new motion extension of time, showing good cause; or
 3              2)       file a Second Amended Complaint that complies with the court’s second
 4                       screening order filed on June 29, 2020;
 5        3.    No other motions for reconsideration of this matter shall be considered by the
 6              court; and
 7        4.    Plaintiff’s failure to comply with this order shall result in a recommendation that
 8              this action be dismissed.
 9
     IT IS SO ORDERED.
10

11     Dated:   May 12, 2021                             /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  4
